Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 34


State of North Dakota,                                       Plaintiff and Appellee

      v.

Ronald Duane Brakke,                                     Defendant and Appellant


                                  No. 20180275


      Appeal from the District Court of Griggs County, Southeast Judicial District,
the Honorable James D. Hovey, Judge.

      AFFIRMED.

      Per Curiam.

       Jayme Tenneson, Assistant State’s Attorney, Lakota, ND, for plaintiff and
appellee; submitted on brief.

      Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                                 State v. Brakke
                                  No. 20180275


       Per Curiam.
[¶1]   Ronald Brakke appealed from a criminal judgment entered after he was found
guilty of driving with a suspended license. Brakke argues he did not receive notice
his license had been suspended. We conclude there was sufficient evidence upon
which the district court could find Brakke failed to rebut the presumption that the
notice of suspension was delivered. We summarily affirm under N.D.R.App.P.
35.1(a)(3).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                        1